                        Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 1 of 15
AO 91 (rev.ll/ll) Criminal Complaint                             AUTHORIZED AND APPROVED DATE




                                        United States District Court                                                         21 2020
                                                                 for the
                                                                                                                             ...cEUERSHINv
                                                                                                                '•        -■ -district cetiFlT
                        WESTERN                             DISTRICT OF                           OKLAHOMA'''"



         United States of America


                   V.

                                                                                    Case No: M-20-,  a\D-^
         Shaorong Liu




                                                   CRIMINAL COMPLAINT

         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date of November 8, 2010 through on or about August 2018, in Cleveland County, in the Western District of

Oklahoma, the defendant violated:

                   Code Section                                    Offense Description

                   18 U.S.C. § 1349                                Conspiracy to Commit Wire Fraud


         This criminal complaint is based on these facts:

         See attached Affidavit of Speical Agent John Kane, Federal Bureau of Investigation, which is incorporated and made a part
         hereof by reference.

         □ Continued on the attached sheet.




                                                                                                   Complainant's signature
                                                                                                      KANE
                                                                                              Special Agent
                                                                                              Federal Bureau of Investigation

Sworn to before me and signed in my presence.

Date:
                                                                                                         Judge's signature

City and State: Oklahoma City. Oklahoma                                                      Gary M. Purcell. U.S. Magistrate Judge
                                                                                                       Printed name and title
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 2 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 3 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 4 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 5 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 6 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 7 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 8 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 9 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 10 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 11 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 12 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 13 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 14 of 15
Case 5:20-mj-00210-P Document 1 Filed 05/21/20 Page 15 of 15
